I concur in the decision of the majority insofar as it affirms the conviction, but in my opinion, the cause should be remanded to the common pleas court for a sentencing hearing.
Among other things, R.C. 2929.19 unequivocally provides that "the court shall hold a sentencing hearing before imposing a sentence," and at the hearing, "* * * the victim or the victim's representative * * * and, with the approval of the court, any other person, may present information relevant to the imposition of sentence in the case."
Does such statutory language contemplate that the victim will remain in the court room for a couple of hours or a couple of weeks, as the case may be, until the jury reaches a verdict of guilty? Or, does the statute contemplate that the victim will be provided some form of notice of the sentencing hearing and a realistic opportunity to be heard as to the imposition of sentence?
In my opinion, R.C. 2929.19 means what it says, and the record in this case does not reflect a "sentencing hearing" of the type insured by the statute.
Kerns, J., retired, of the Second Appellate District, sitting by assignment of the Chief Justice, pursuant to Section 6(C), Article IV of the Ohio Constitution.